Sup. Ct. Ill. (Certiorari granted, 389 U. S. 1035); and
Sup. Ct. N. C. (Certiorari granted, 389 U. S. 1034.) Motion of NAACP Legal Defense & Educational Fund, Inc., et al. for leave to participate in oral argument, as amici curiae, denied. Motion of American Friends Service Committee et al. for leave to participate in oral argument, as amici curiae, in No. 1015 denied. Motion of the State of California for permission for three attorneys to participate in oral argument, as amicus curiae, in No. 1015 granted.